DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1.    (Currently Amended) A bioreactor system comprising:
a main body, a base, and a cover, with a well being formed within the main body between the base and the cover when the base and the cover are secured to the main body, the well configured to contain a cellular biological material;
the main body comprising fluidic passageways including a fluid inlet coupled to the well and a fluid outlet coupled to the well, the fluidic passageways configured to conduct a fluid flow through the bioreactor such that the fluid flow interacts with the cellular biological material in the well;
the cover comprising a viewing aperture that provides external optical access to the cellular biological material in the well when the base and the cover are secured to the main body;
the base comprising a projection that extends up into the main body and defines a bottom surface of the well that is above a bottom surface of the main body; and
the base and cover being detachable from the main body such that the cellular biological material is accessible from above and below the well. 
2.    (Currently Amended) The system of claim 1, wherein the fluidic passageways are configured to provide diffusion of a fluid through the cellular biological material in the well.
3.    (Currently Amended) The system of claim 1, wherein the fluidic passageways are configured to provide perfusion of a fluid through the cellular biological material in the well.
4.    (Currently Amended) The system of claim 1, wherein the fluidic passageways comprise at least two inlets for conducting two fluid streams to interact with the cellular biological material in the well.
6.    (Currently Amended) The system of claim 1, wherein the fluidic passageways comprise one fluid stream for diffusion through the cellular biological material and one fluid stream for perfusion through the biological material.
8.    (Currently Amended) The system of claim 7, wherein the first fluid stream is for diffusion through a first cellular biological material in the first portion of the well, and the second fluid stream is for diffusion through a second cellular biological material in the second portion of the well, the first and second biological materials being biologically different from each other.
15.    (Currently Amended)    The system of claim 1, wherein the viewing aperture includes an optically transparent layer of material that forms an upper surface of the well and also provides optical access to the cellular biological material in the well.
21.    (Currently Amended) The system of claim 1, wherein reporter genes of the cellular biological material in the well, can be optically monitored from outside the well through the viewing aperture in the cover.

Authorization for this examiner’s amendment was given in an interview with Sandon Duncan on 06/28/2021.


Allowable Subject Matter
Claims 1-15 and 18-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest alone or in combination a bioreactor system comprising: a main body, a base, and a cover, with a well being formed within the main body between the base and the cover when the base and the cover are secured to the main body, the well configured to contain a cellular biological material; the cover include a viewing aperture that provides external optical access to the cellular biological material in the well; the base comprising a projection that extends up into the main body and defines a bottom surface of the well that is above a bottom surface of the main body; and the base and cover being detachable from the main body such that the biological material is accessible from above and below the well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799
/LYDIA EDWARDS/
Examiner
Art Unit 1799



LE